           Case 4:20-cv-05640-YGR Document 456 Filed 04/16/21 Page 1 of 4




 1 KATIE TOWNSEND (SBN 254321)
 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Reporters Committee for
 8 Freedom of the Press and 18 Media
     Organizations
 9
10
11                           UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13
14 EPIC GAMES, INC.,                            Case No. 4:20-cv-05640

15               Plaintiff/Counter-Defendant,   CORPORATE DISCLOSURE
16                                              STATEMENTS AND CERTIFICATE
     v.                                         OF INTERESTED ENTITIES AND
17                                              PERSONS OF THE REPORTERS
18 APPLE INC.,                                  COMMITTEE FOR FREEDOM OF
                                                THE PRESS AND 18 MEDIA
19               Defendant/Counter-Claimant.    ORGANIZATIONS
20
                                                Judge: Hon. Yvonne Gonzalez Rogers
21
22
23
24
25
26
27
28        CORPORATE DISCLOSURE STATEMENTS AND CERTIFICATE OF INTERESTED ENTITIES AND
           PERSONS OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS AND 18 MEDIA
                                  ORGANIZATIONS (4:20-CV-05640)
        Case 4:20-cv-05640-YGR Document 456 Filed 04/16/21 Page 2 of 4




 1        Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date,
 2 the below-listed entities have no known interest in this proceeding to report.

 3        Pursuant to Federal Rule of Civil Procedure 7.1(a), the undersigned sets forth
 4 the following disclosure statements:
 5        The Reporters Committee for Freedom of the Press is an unincorporated
 6 association of reporters and editors with no parent corporation and no stock.
 7        The Associated Press is a global news agency organized as a mutual news
 8 cooperative under the New York Not-For-Profit Corporation law. It is not publicly
 9 traded.
10        The Atlantic Monthly Group LLC is a privately-held media company, owned
11 by Emerson Collective and Atlantic Media, Inc. No publicly held corporation owns
12 10% or more of its stock.
13        Bloomberg L.P., the publisher of Bloomberg News, is a limited partnership. Its
14 general partner is Bloomberg Inc., which is privately held. No publicly held
15 corporation owns 10 percent or more of Bloomberg L.P.’s limited partnership
16 interests.
17        The Center for Investigative Reporting (d/b/a Reveal) is a California non-profit
18 public benefit corporation that is tax-exempt under section 501(c)(3) of the Internal
19 Revenue Code. It has no statutory members and no stock.
20        Dow Jones & Company, Inc. (“Dow Jones”) is an indirect subsidiary of News
21 Corporation, a publicly held company. Ruby Newco, LLC, an indirect subsidiary of
22 News Corporation and a non-publicly held company, is the direct parent of Dow
23 Jones. News Preferred Holdings, Inc., a subsidiary of News Corporation, is the direct
24 parent of Ruby Newco, LLC. No publicly traded corporation currently owns ten
25 percent or more of the stock of Dow Jones.
26
27
28                                            2
      CORPORATE DISCLOSURE STATEMENTS AND CERTIFICATE OF INTERESTED ENTITIES AND
       PERSONS OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS AND 18 MEDIA
                              ORGANIZATIONS (4:20-CV-05640)
        Case 4:20-cv-05640-YGR Document 456 Filed 04/16/21 Page 3 of 4




 1        The E.W. Scripps Company, which operates a portfolio of television stations in
 2 42 markets and owns Scripps Networks, which operates Court TV, is a publicly
 3 traded company with no parent company. No individual stockholder owns more than
 4 10% of its stock.
 5        Gannett Co., Inc. is a publicly traded company and has no affiliates or
 6 subsidiaries that are publicly owned. BlackRock, Inc. and the Vanguard Group, Inc.
 7 each own ten percent or more of the stock of Gannett Co., Inc.
 8        The Information is wholly owned by Lessin Media Co. and has no stock.
 9        KPIX-TV is a television station owned by CBS Broadcasting Inc. serving the
10 San Francisco Bay Area. CBS Broadcasting Inc. is an indirect, wholly owned
11 subsidiary of ViacomCBS Inc. ViacomCBS Inc. is a publicly traded company.

12 National Amusements, Inc., a privately held company, beneficially owns the majority
13 of the Class A voting stock of ViacomCBS Inc. ViacomCBS Inc. is not aware of any
14 publicly held entity owning 10% or more of its total common stock, i.e., Class A and
15 Class B on a combined basis.
16        MLex is a global media organization and a subsidiary of LexisNexis Legal &
17 Professional which is, in turn, a part of RELX Group. RELX PLC, the London Stock
18 Exchange listed shareholding vehicle, holds 52.9% of the shares in RELX Group.
19 RELX NV, the Amsterdam Stock Exchange listed shareholding vehicle, holds 47.1%
20 of the shares in RELX Group.
21        National Journal Group LLC is a privately-held media company, wholly owned
22 by Atlantic Media, Inc. No publicly held corporation owns 10% or more of its stock.
23 The National Press Club Journalism Institute is a not-for-profit corporation that has
24 no parent company and issues no stock.
25        The National Press Club is a not-for-profit corporation that has no parent
26 company and issues no stock.
27
28
                                              3
      CORPORATE DISCLOSURE STATEMENTS AND CERTIFICATE OF INTERESTED ENTITIES AND
       PERSONS OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS AND 18 MEDIA
                              ORGANIZATIONS (4:20-CV-05640)
         Case 4:20-cv-05640-YGR Document 456 Filed 04/16/21 Page 4 of 4




 1        The New York Times Company is a publicly traded company and has no
 2 affiliates or subsidiaries that are publicly owned. No publicly held company owns
 3 10% or more of its stock.
 4        POLITICO LLC’s parent corporation is Capitol News Company. No publicly
 5 held corporation owns 10% or more of POLITICO LLC’s stock.
 6        The Seattle Times Company: The McClatchy Company, LLC owns 49.5% of
 7 the voting common stock and 70.6% of the nonvoting common stock of The Seattle
 8 Times Company.
 9        TEGNA Inc. has no parent company, and no publicly-held company has a 10%
10 or greater ownership interest in TEGNA, Inc.
11        Vox Media, LLC has no parent corporation. NBCUniversal Media, LLC, a
12 publicly held corporation, owns at least 10% of Vox’s stock.
13
14
15
     Dated: April 16, 2021

16                                                /s/ Katie Townsend
17                                                Katie Townsend
                                                  Counsel for the Reporters
18                                                Committee for Freedom of the
19                                                Press and 18 Media
                                                  Organizations
20
21
22
23
24
25
26
27
28
                                             4
       CORPORATE DISCLOSURE STATEMENTS AND CERTIFICATE OF INTERESTED ENTITIES AND
        PERSONS OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS AND 18 MEDIA
                               ORGANIZATIONS (4:20-CV-05640)
